BERDON, J.,
dissenting. In 1979, Justice Bogdanski led a unanimous court in liberating our law from the rusty shackles of the common law. 1 In that year, Justice Bogdanski authored a magnificent majority opinion in Hopson v. St. Mary’s Hospital, 176 Conn. 485, 408 A.2d 260 (1979), which changed the law in the state of Connecticut2 in order to permit a cause of action for loss of spousal consortium.3 Today, my colleagues in the *101majority place a new set of manacles upon this cause of action.
The standard with which we review a trial court’s decision to grant a motion to strike is well settled. As the majority acknowledges, we must “ ‘take the facts to be those alleged in the [plaintiffs] complaint . . . and . . . construe the complaint in the manner most favorable to sustaining its legal sufficiency.’ ” In the present case, the plaintiff alleged in his complaint that the two defendant mental health professionals negligently subjected his former wife to a course of treatment that (1) caused his marriage to “[break] down irretrievably”; (2) caused him to lose the “love, support and consortium of his wife . . . for the rest of his life”; and (3) caused him to lose “the mother of his children within a marital context . . . ,”4
This case calls upon us to resolve an issue of first impression in the courts of Connecticut: whether a plaintiff may assert a so-called “freestanding” claim for loss of consortium (i.e., a claim that is not joined with a claim asserted by the injured spouse). In my view, we must answer this question in the affirmative. This result is supported by leading commentators, the overwhelming weight of authority from other jurisdictions, our own opinion in Hopson, and — most importantly— the interests of justice.
I agree with my colleagues in the majority that, ideally, a claim for loss of consortium should be joined with *102the claim asserted by the injured spouse. Nevertheless, there are times when a freestanding action for loss of consortium is appropriate. According to the Restatement (Second) of Torts, a freestanding claim is appropriate when, inter aha, the injured spouse has “simply refused to sue” the defendant. 3 Restatement (Second), Torts § 693, comment (g), p. 498 (1977). This is precisely what happened in the present case.
The Restatement (Second) of Torts disfavors — but does not categorically preclude- — freestanding claims for loss of consortium.5 See id., comment (g). As the New York Court of Appeals recently noted in Buckley v. National Freight, Inc., 90 N.Y.2d 210, 215, 681 N.E.2d 1287, 659 N.Y.S.2d 841 (1997): “A great many States take a position that is consistent with that of the Restatement.6 Other State courts allow defendants the option of having the action for loss of consortium joined with the action for illness or bodily harm,7 while still *103other States have statutes or rules granting plaintiffs that option.8 The highest courts in several States have held that joinder is desirable, but not required.”9
There is good reason for this widespread agreement that, under certain circumstances, it is appropriate to permit a plaintiff to assert a freestanding claim for loss of consortium. In Hopson, the unanimous court explained why the interests of justice support a cause of action for loss of consortium in general: “the mental and emotional anguish caused by seeing a healthy, loving, companionable mate turn into a shell of a person is undeniably a real injury. ’’Hopson v. St. Mary’s Hospital, supra, 176 Conn. 493. This anguish is not diminished by the fact that the injured spouse has declined to sue the tortfeasor. Accordingly, the equitable considerations that underlie the cause of action for loss of consortium apply with full force to cases such as the one presently before us.
The majority claims that dicta in Hopson is a “roadblock” to the plaintiffs recoveiy for loss of consortium. This is simply incorrect. To begin with, dicta can never block a road; the most it can do is suggest that we should travel in one direction or another.10 For the reasons that I have discussed, the interests of justice counsel us to *104ignore any dicta in Hopson suggesting that the plaintiff is not entitled to recover for his injuries. In my view, this would be true even if prior holdings of this court had reached the contrary result.11
Moreover, any dicta in Hopson adverse to the plaintiff’s claim is trumped by the court’s statement that “the mental and emotional anguish caused by seeing a healthy, loving, companionable mate turn into a shell of a person is undeniably a real injury.” Id. If we are going to accord the force of law to any dicta contained in Hopson, we should accord it to this resounding note of compassion.12
Finally, the majority’s reliance upon dicta in Hopson is misplaced. The opinion in Hopson contains the following dictum: “the consortium claim would be barred when the suit brought by the injured spouse has been terminated by settlement. . . .” Id., 494. My colleagues in the majority are simply incorrect to assert that there is “no viable distinction between precluding a consortium claim when the injured spouse has settled with the alleged tortfeasor and precluding it when the injured spouse, as in this case, has declined altogether to sue the alleged tortfeasor.” A tortfeasor settles a claim in order to avoid future liability. For this reason, it is unjust to permit a spouse to ambush a tortfeasor with a subsequent claim for loss of consortium. No similar *105injustice obtains in the present case. Significantly, the court in Hopson did not state that freestanding claims for loss of consortium are categorically impermissible.
Setting to one side our nit-picking over dicta, it could not be any clearer to me that the interests of justice require us to permit a plaintiff to assert a freestanding claim for loss of consortium.
Accordingly, I dissent.

 The panel that decided Hopson included the author of the majority opinion in the present case.


 The court in Hopson v. St. Mary’s Hospital, supra, 176 Conn. 487, overruled the precedent of Marri v. Stamford Street R Co., 84 Conn. 9, 78 A. 582 (1911).


 The Restatement (Second) of Torts, § 693 (1) (1977), contains the following definition of the cause of action for loss of consortium: “One who by reason of his [or her] tortious conduct is liable to one spouse for illness or *101other bodily harm is subject to liability to the other spouse for the resulting loss of the society and services of the first spouse . . .


 According to the plaintiffs complaint, the defendants did so by negligently committing the following tortious ads: (1) terminating a successful course of treatment for his former spouse’s manic depression; (2) initiating a dangerous experimental course of treatment; (3) continuing this latter course of treatment in the face of obvious warning signs that it was causing disastrous consequences; and (4) disregarding alternative forms of treatment “with well-verified efficacy in multiple articles appearing in peer-reviewed medical literature.”


 The Restatement (Second), supra, § 693 (2) provides in pertinent part: “Unless it is not possible to do so, the action for loss of [consortium] is required to be joined with the [injured spouse’s] action for illness or bodily harm . . . (Emphasis added.)


 “See, e.g., Schreiner v. Fruit, 519 P.2d 462, 466 (Alaska [1974]); Hopson v. St. Mary’s Hosp., [supra, 494-95]; Jones v. Elliott, 551 A.2d 62, 65 (Del. [1988]); Brown v. Metzger, 104 Ill. 2d 30, 35, 470 N.E.2d 302, 304 [1984]; Madison v. Colby, 348 N.W.2d 202, 209 (Iowa [1984]); Deems v. Western Md. Ry. Co., 247 Md. 95, 115, 231 A.2d 514, 525 [1967]; Thill v. Modern Erecting Co., 284 Minn. 508, 513, 170 N.W.2d 865, 869 [1969]; General Electric Co. v. Bush, 88 Nev. 360, 367-68, 498 P.2d 366, 371 [1972]; Ekalo v. Constructive Serv. Corp., 46 N.J. 82, 92, 215 A.2d 1, 6 [1965]; Nicholson v. Chatham Mem. Hosp., 300 N.C. 295, 303-304, 266 S.E.2d 818, 823 [1980]; Butz v. World Wide, Inc., 492 N.W.2d 88, 91 (N.D. [1992]); Wilson v. Hasvold, 86 S.D. 286, 293, 194 N.W.2d 251, 255 [1972]; Moran v. Quality Aluminum Casting Co., 34 Wis. 2d 542, 558, 150 N.W.2d 137, 145 [1967]; see also Rosander v. Copco Steel & Eng’g Co., 429 N.E.2d 990, 992 (Ind. App. [1982]) (‘[p]erhaps the best rule ... is to require joinder’).” Buckley v. National Freight, Inc., supra, 90 N.Y.2d 215 n.2.


 “See, e.g., Swartz v. United States Steel Corp., 293 Ala. 439, 445, 304 So. 2d 881, 886 [1974]; Gates v. Foley, 247 So. 2d 40, 45 (Fla. [1971]); Diaz v. Lilly & Co., 364 Mass. 153, 161-63, 302 N.E.2d 555, 560-561 [1973].” Buckley v. National Freight, Inc., supra, 90 N.Y.2d 215 n.3.


 “See, e.g., Stapleton v. Palmare, 250 Ga. 259,297 S.E.2d 270 [1982]; Cline v. Carthage Crushed Limestone Co., 504 S.W.2d 118 (Mo. [1974]); Hopkins v. Planeo, 224 Pa. Super. 116, 121-23, 302 A.2d 855, 858-59 [1973], aff’d 457 Pa. 90, 320 A.2d 139 [1974].” Buckley v. National Freight, Inc., supra, 90 N.Y.2d 215 n.4.


 “See, e.g., Rodriguez v. Bethlehem Steel Corp., [12 Cal. 3d 382, 407, 115 Cal. Rptr. 765, 525 P.2d 669 (1974)]; Kotsiris v. Ling, 451 S.W.2d 411,412-413 (Ky. [1970]); Reid v. Spadone Mach. Co., 119 N.H. 198, 199-200, 400 A.2d 54, 55 [1979]; Layne v. Huffman, 42 Ohio St. 2d 287, 289, 327 N.E.2d 767, 770 [1975].” Buckley v. National Freight, Inc., supra, 90 N.Y.2d 215 n.5.


 According to Black’s Law Dictionary (6th Ed. 1990), dicta “go beyond the fact s before court and therefore are individual views of author of opinion and not binding in subsequent, cases as legal precedent.” Because dicta are “made without argument or full consideration of the point, [they] are not the professed deliberate determinations of the [author].” Id.


 As the court of last resort in the state of Connecticut, we have an obligation to read our prior opinions with analytic rigor and reject those that do not comport with the interests of justice. To choose just one example, this is precisely what we did in Clohessy v. Bachelor, 237 Conn. 31, 675 A.2d 852 (1996). In that case, a unanimous en banc panel of this court— including then Chief Justice Peters — overruled thirty years of express holdings by permitting a bystander to recover for the negligent infliction of emotional distress. Id., 56. Significantly, we did not in Clohessy preclude the possibility of a freestanding claim for such a cause of action. Id.


 The countervailing policy concern is, of course, efficiency. In my view, we should not sacrifice mental and emotional anguish upon the altar of judicial economy.